United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 00-1350
                                      ___________

In re: Mary Beth Usery,                   *
                                          *
                Debtor,                   *
---------------------                     *
Ewing B. Gourley; Carol L. Gourley,       *
                                          *
             Plaintiffs-Appellants,       *
                                          *
      v.                                  *
                                          *
Mary Beth Usery; Steven Usery;            *
Mark Gardner,                             *
                                          *
                Defendants-Appellees,     *
--------------------                      *   Appeal from the United States
Mary Beth Usery; Steven Usery;            *   Bankruptcy Appellate Panel.
Mark Gardner, Trustee of the Shawn        *
Usery Trust and the Stephanie Usery       *         [UNPUBLISHED]
Trust; William Hart, Trustee Under        *
Certain Deeds of Trust,                   *
                                          *
             Plaintiffs-Appellees,        *
                                          *
      v.                                  *
                                          *
Ewing B. Gourley; Carol L. Gourley;       *
E.B.G. Health Care III, Inc., E.B.G.      *
Health Care IV, Inc.; Health Care         *
Retirement Village, Inc.; Health Care     *
Laundry Services, Inc.,                   *
                                          *
             Defendants-Appellants.       *
                                    ___________

                              Submitted: November 16, 2000

                                   Filed: November 22, 2000
                                    ___________

Before BOWMAN, FAGG, and BYE, Circuit Judges.
                           ___________


PER CURIAM.

       The court has considered the briefs and the parties' submissions in this
bankruptcy-related action. Ewing B. Gourley and Carol L. Gourley's arguments have
been carefully analyzed. Having reviewed the record in the context of the Gourleys'
arguments, we conclude the record supports the decision of the appellate bankruptcy
court. Because the parties' submissions show they are thoroughly familiar with the
issues before the court, we conclude that an extensive discussion would serve no useful
purpose. We thus affirm on the basis of the opinion of the appellate bankruptcy court
without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-